Smith, J.
Defendant pleaded guilty to burglary. The court sentenced him to 5 years imprisonment to run consecu*144tively to an 18-month sentence imposed 2 days earlier in another district for burglary. The court ordered incorporation of the presentence report into the record. On appeal, defendant, age 70, requests reduction of the sentence to run concurrently with the 18-month sentence.
This court may reduce the sentence when in its opinion the sentence is excessive. § 29-2308, R. R. S. 1943. We grant defendant’s request. The sentence is modified to provide that the 5-year sentence shall run concurrently with the 18-month sentence.
Affirmed as modified.
Carter, J., dissents.